       Case 3:20-cv-00418-DPJ-FKB Document 22 Filed 11/02/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

BETTY NORMAN and ALFRED NORMAN                                                        PLAINTIFFS

VS.                                             CIVIL ACTION NO. 3:20-CV-00418-DPJ-FKB

GEICO INSURANCE, JOHN DOE COMPANY, and JANE DOE                 DEFENDANTS
______________________________________________________________________________

                             MOTION TO DISMISS
______________________________________________________________________________

       COMES NOW, Defendant, GEICO General Insurance Company (improperly identified as

“GEICO Insurance”) (hereinafter “GEICO”), by and through counsel, pursuant to Rule 12(b)(6) of

the FEDERAL RULES OF CIVIL PROCEDURE, and moves to dismiss the Plaintiffs’ Amended Complaint

filed against it herein for failure to state a claim upon which relief can be granted, and in support

thereof, would show unto this Honorable Court the following, to-wit:

       1.      On or about October 23, 2020, Plaintiffs, Betty Norman and Alfred Norman

(hereinafter “Plaintiffs”), filed their Amended Complaint against GEICO Insurance, John Doe

Company and Jane Doe asserting claims against GEICO as follows: (1)Breach of Contract, (2)

Insurance Bad Faith, (3) Negligent Misrepresentation, (4) Fraudulent concealing in business

dealings, (5) Negligent intentions of emotional distress, (6) Bad faith in insurance law, (7)

Negligence Per Se, (8) emotional distress, and (9) negligent hiring and negligent supervision of agent

and employees.

       2.      GEICO now moves to dismiss Plaintiffs’ Complaint for failure to state a claim upon

which relief can be granted.

       3.      The entirety of Plaintiffs’ Amended Complaint is focused on the breach of contract

and bad faith conduct alleged to have been committed by GEICO relating to their denial of Plaintiffs’
       Case 3:20-cv-00418-DPJ-FKB Document 22 Filed 11/02/20 Page 2 of 6




uninsured motorist bodily injury claim submitted to them after Plaintiff, Betty Norman, was involved

in a minor hit and run accident that occurred on or about July 31, 2019 (“subject accident”).

        4.      It is undisputed that on the date of the subject accident, the Plaintiffs maintained a

policy of insurance issued by Defendant, GEICO General Insurance Company, bearing policy

number 4087-20-13-74 (“subject policy”). See Exhibit “A” attached to the Plaintiffs’ Amended

Complaint.

        5.      However, on the date of the subject accident, the subject policy did not provide any

“Uninsured Motorist Bodily Injury” (“UMBI”) coverage as it had been previously rejected by the

Plaintiffs back on October 24, 2008. See Exhibit “A” attached to the Plaintiffs’ Amended Complaint

confirming that no UMBI coverage was provided by GEICO to the Plaintiffs on the date of the

subject accident and that no policy premium was charged for UMBI coverage on any vehicle insured

under the GEICO policy at the time of the subject accident.

        6.      Plaintiffs attempt to support their claims asserted against GEICO by attaching a copy

of a form electronically signed by Plaintiff, Alfred Norman, on October 24, 2008, requesting

$25,000/$50,000 in UMBI coverage as Exhibit “D” to their Complaint, as well as several other

documents which have no relevant bearing on the Plaintiffs’ Amended Complaint. However, the

request for UMBI coverage set forth on Exhibit “D” came minutes prior to the rejection of UMBI

coverage which is why the Plaintiff’s GEICO policy issued in 2008 with no UMBI coverage1.


       1
          As will be shown by the evidence should this lawsuit proceed forward, Plaintiff, Alfred
Norman, electronically signed a UMBI coverage form seeking to establish UMBI limits of $25,000 per
person and $50,000 per accident on the vehicles listed on his GEICO policy at that time. See Exhibit “D”
to Plaintiffs’ Complaint. This occurred at 2:22 p.m. on October 24, 2008. Four (4) minutes later at 2:26
p.m. on October 24, 2008, Plaintiff, Alfred Norman, electronically signed a UMBI coverage form
rejecting UMBI coverage on the vehicles listed on his GEICO policy at that time. No additional change
was made and the policy endorsement issued on October 25, 2008, clearly reflecting the UMBI coverage
was rejected. From that date forward, each and every endorsement declarations page issued on the
GEICO policy, along with each and every renewal declarations page issued on the GEICO policy. Each

                                                   2
       Case 3:20-cv-00418-DPJ-FKB Document 22 Filed 11/02/20 Page 3 of 6




        7.      The entirety of Plaintiffs’ Amended Complaint focuses on GEICO’s actions regarding

their denial of Plaintiff Betty Norman’s bodily injury claim submitted to GEICO after the subject

accident. That denial was solely based upon the Plaintiffs’ prior written rejection of UMBI coverage

which occurred on October 24, 2008.

        8.      Plaintiffs do not deny that GEICO is in possession of an electronic form containing

the Plaintiffs’ electronic signature rejecting UBMI coverage on the Plaintiffs’ GEICO policy dated

October 24, 2008. Instead, they now argue that their signature was fraudulently signed on the

electronic form on October 24, 2008.

        9.      If Plaintiffs truly believed their name was fraudulently signed on an electronic form

on October 24, 2008, the statute of limitations period for questioning the signature has long since

run.

        10.     Plaintiffs cannot simply bury their head in the sand for more than ten (10) year despite

being in possession of and having access to every insurance coverage form provided by GEICO to

them between the date of the alleged fraudulent signature (October 24, 2008) and the subject

accident (July 31, 2019), which clearly show Plaintiffs had rejected and never charged for UMBI

coverage on their GEICO policy.

        11.     It is clear that Plaintiffs’ claims relating to their prior written rejection of UMBI

coverage is barred by the applicable three (3) year statute of limitations period set forth in Miss.

Code Ann. § 15-1-49. Specifically, more than ten (10) years have passed from the time the

Plaintiffs’ policy of insurance with GEICO was issued that clearly shows UMBI coverage was

rejected, and, to date, the addition of which has never been requested.


of these documents were mailed to the Plaintiffs at 247 Glenside Drive, Jackson, Mississippi, beginning
October 25, 2008 shows that UMBI coverage was rejected by the Plaintiffs.

                                                   3
       Case 3:20-cv-00418-DPJ-FKB Document 22 Filed 11/02/20 Page 4 of 6




       12.     GEICO has never denied that Plaintiffs maintained a policy of insurance with GEICO

on July 31, 2019. However, that policy of insurance simply did not provide UMBI coverage on any

of the Plaintiffs’ vehicles, and had not done so consistently since October 24, 2008, which includes

the date of the accident on July 31, 2019, and even thereafter.

       13.     Furthermore, Plaintiffs were never charged for UMBI coverage on or after October

24, 2008.

       14.     Despite having more than ten (10) years to properly add UMBI coverage on their

GEICO policy (and actually pay for the coverage), Plaintiffs failed to do so.

       15.     Therefore, when the Plaintiffs presented a bodily injury claim for uninsured motorist

benefits to GEICO for the injuries allegedly sustained by Plaintiff Betty Norman in the hit and run

accident on July 31, 2019, GEICO rightfully denied the claim as the Plaintiffs’ GEICO policy did

not provide for such coverage.

       16.     Because the entirety of Plaintiffs’ claims against GEICO relate solely to the Plaintiffs’

prior rejection of UMBI coverage on October 24, 2008, and GEICO’s subsequent denial of Plaintiff

Betty Norman’s bodily injury claim for uninsured motorist benefits for the July 31, 2019 accident,

Plaintiffs’ claims are time barred by the applicable three year statute of limitations period set forth

in Miss. Code Ann. § 15-1-49. As such, Plaintiffs have failed to state a claim against GEICO upon

which relief can be granted. For all of the reasons stated herein, GEICO’s Motion to Dismiss should

be granted.

       WHEREFORE, PREMISES CONSIDERED, Defendant, GEICO General Insurance

Company, respectfully requests that this Court grant its Motion to Dismiss and dismiss the Plaintiffs’

Complaint with prejudice.


                                                  4
     Case 3:20-cv-00418-DPJ-FKB Document 22 Filed 11/02/20 Page 5 of 6




      RESPECTFULLY SUBMITTED, this the 2nd day of November, 2020.

                                             GEICO GENERAL INSURANCE
                                             COMPANY, Defendant


                                       By:   s/ David Lee Gladden, Jr.
                                             DAVID LEE GLADDEN, JR. (MSB #100839)



OF COUNSEL:
DAVID LEE GLADDEN, JR. (MSB #100839)
WHITNEY GLADDEN (MSB #102565)
DAVID L. CARNEY (MSB #101716)
BRIDGET K. HARRIS (MSB #100351)
GLADDEN & INGRAM, PLLC
455 Pebble Creek Drive
Madison, Mississippi 39110
Post Office Box 2970
Madison, Mississippi 39130
Tel: (601) 707-5903
Fax: (601) 707-5915
Email: lgladden@gladdeningram.com
Email: wgladden@gladdeningram.com
Email: dcarney@gladdeningram.com
Email: bharris@gladdeningram.com
Web: www.gladdeningram.com




                                         5
       Case 3:20-cv-00418-DPJ-FKB Document 22 Filed 11/02/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I, David Lee Gladden, Jr., one of the undersigned counsel of record for the Defendant,

GEICO General Insurance Company, do hereby certify that I have this day filed and sent via ECF

a true and correct copy of the foregoing document to:

              Abby Robinson, Esq.
              ABBY ROBINSON LAW FIRM, PLLC
              227 E. Pearl Street
              Jackson, Mississippi 39201
                     Attorney for Plaintiffs

       SO CERTIFIED, this the 2nd day of November, 2020.


                                                         s/ David Lee Gladden, Jr.




                                               6
